—In an action to recover a real estate broker’s commission, the defendant appeals from an order of the Supreme Court, Rockland County (Berger-man, J.), entered April 12, 1999, which denied the plaintiffs’ motion for summary judgment on the complaint and for summary judgment dismissing his counterclaims.
Ordered that the appeal is dismissed, without costs or disbursements, as the defendant is not aggrieved by the order.
Because the order entered April 12, 1999, afforded the defendant the full relief sought in opposition to the plaintiffs’ motion, i.e., a denial of that motion, he may not appeal from the order. This is so even though the defendant disagrees with the Supreme Court’s particular findings (see, Parochial Bus Sys. v Board of Educ., 60 NY2d 539, 545). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.